DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s response filed on 08/17/2022. Claims 1-3, 8-10, and 15-17 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “determining a current amount of block space reserved in an uncommitted block by the blockchain node based on  a memory capacity of the uncommitted block and sizes of other blockchain transactions which are stored as entries in a schedule and which have previously been submitted by the blockchain node for storage in and assigned to the uncommitted block.” 
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘determine, a current amount of block space reserved in an uncommitted block by the blockchain node based on  a memory capacity of the uncommitted block and sizes of other blockchain transactions which are stored as entries in a schedule and which have previously been submitted by the blockchain node for storage in and assigned to the uncommitted block’. The applicant’s description recites [0024] “The scheduler 320 may be a software module operating on a server outside the blockchain 330. The process may include identifying blockchain space 314 and the total space available 316 for transactions in a current block or in multiple blocks of the blockchain 330” but does not positively describe how the software module will determine a current amount of block space reserved in another block by other blockchain nodes. Because applicant has declared that the blockchain node is software, applicant must describe steps or algorithms used to perform the claimed functions and not just recited claim language in the description. In regards to claims 8 and 15, system claim 8 and CRM claim 15 correspond generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale. 
MPEP 2161.01 recites:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

	Claim 1 recites “determining that there is enough space in the uncommitted block for the new blockchain transaction from the blockchain node based on the determined current amount of block space reserved in the uncommitted block.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘determining that there is enough space in the uncommitted block for the new blockchain transaction from the blockchain node based on the determined current amount of block space reserved in the uncommitted block.’ The applicant’s description recites [0024] “The scheduler 320 may be a software module operating on a server outside the blockchain 330. The process may include identifying blockchain space 314 and the total space available 316 for transactions in a current block or in multiple blocks of the blockchain 330” but does not positively describe how the software module will ‘determine, that a block contain or not contain enough space available. Because applicant has declared that the blockchain node is software, applicant must describe steps and not just recited claim language in the description. In regards to claims 8 and 15, system claim 8 and CRM claim 15 correspond generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims 1, 8, and 15 are directed to an apparatus (claim 1), a method (claim 8) and a non-transitory computer readable storage medium (claim 15). Therefore, on its face, each of the independent claims 1, 8, and 15 are directed to a statutory category of invention under Step 1.

Step 2A-1: The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  
A method, comprising: 
receiving a new blockchain transaction from a blockchain node which is to be committed to a blockchain of the blockchain network; 
determining a current amount of block space reserved in an uncommitted block based on a memory capacity of the uncommitted block and sizes of other blockchain transactions which have previously been submitted and assigned to the uncommitted block; 
determining that there is enough space in the uncommitted block for the new blockchain transaction from the blockchain node based on the determined current amount of block space reserved in the uncommitted block; and in response, 
scheduling the new blockchain transaction to be committed to the blockchain ledger via the uncommitted block and 
storing the new blockchain transaction in a transaction buffer; and 
in response to detecting that the uncommitted block is available, 
storing the new blockchain transaction in the uncommitted block and 
committing the uncommitted block to the blockchain ledger.
Here the claim recites the abstract idea of determining an amount of space to be reserved in a ledger and a settlement journal.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Mental Activity grouping of the 2019 PEG because it describes the mental process of determining and scheduling.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the mental process grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
For example, the disclosure establishes the context of attempting to find available space for a transaction and then attempting to fill that space much like the ‘bin packing problem’ of abstract ideas. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the identifying and determining aspects of a mental process.
	The claims recite an abstract idea within the grouping of abstract ideas that covers ‘mental processes’ and/or ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis. Independent Claims 8 and 15 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, Blockchain node, block, and processing server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 8 (system) and claim 15 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. 
	Further, the receiving and storing steps have been identified as additional elements. However, according to MPEP 2106.05 if the additional elements do not integrate the functions into a practical application, they are considered to be insignificant extra solution activity.
	As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: The claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2, 9 and 16 further recite ‘blockchain, block data, and block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to generate a reservation to conduct a secure transaction.  Additionally, because ‘reserving and assigning’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 3, 10 and 17 further recite ‘block space, and block chain’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘generate a reservation to conduct a secure transaction’.    Additionally, because ‘identifying, transmitting, reserving, and committing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 4, 11 and 18 further recite ‘block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘revoke a reservation to conduct a secure transaction’.     Additionally, because revoking, identifying, and committing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 5, 12, and 19 further recite ‘blockchain, and block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘store data in a buffer until it’s ready to transmit’. Additionally, because ‘storing, assigning, and committing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 6, 13 and 20 further recite ‘block, and block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘forfeit available space’. Additionally, because forfeiting, and reserving on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 7, 14, and 20 further recite ‘blockchain, and block’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘retrieving forfeited available space responsive to writing the transaction.’  Additionally, because retrieving, forfeiting, and writing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 1-20 are patent ineligible.

Response to Arguments
Applicant alleges on pages 8-10 of the remarks that the Examiner did not properly apply the 2019 Revised Patent Eligibility Guidance concerning step 2A-1. Accordingly, Applicant submits that:
 “the claims are not directed to an abstract idea but rather to a specific scheduling service within a blockchain network that is newly described by the example embodiments. Furthermore, no other blockchain network provides reservations to blockchain transactions prior to the transaction being committed to the blockchain ledger. Accordingly, the claims recite eligible subject matter under Prong 2A1.”

Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of blockchain, receiving and storing, the claims are concerned with determining and scheduling which clearly falls within the scope of the mental process of scheduling as applicant claims. The receiving and storing steps do not integrate the additional elements into a practical application and are therefore considered insignificant extra solution activity.

	Applicant alleges on pages 11-12 of the remarks that the Examiner did not properly apply the 2019 Revised Patent Eligibility Guidance concerning step 2A-2. Accordingly, Applicant submits that:
the additional elements of the claims recite a specific improvement over prior blockchain networks because the scheduling service can ensure that each block that is committed to the blockchain ledger is full or close to full meaning that the block space is efficiently used on the blockchain ledger, which will result in less blocks being stored on the blockchain ledger, resulting in less processing and overhead, and a faster blockchain throughput for the network overall.
Accordingly, Applicant notes that Applicant’s claims impose meaningful, practical, and
succinct operations that provide an unconventional solution to a problem of blockchain network transaction scheduling. In particular, see Applicant’s arguments presented above, which describe a concrete, practical solution to the problem.

Examiner acknowledges that applicant’s arguments but respectfully disagrees.  The claim language, as written, is sufficiently broad enough to include the performance of the mental process of determining sufficient space and of ‘certain methods of organizing human activity’. Identifying and determining are activities that, could be done on a spreadsheet to assign times, dates and activities to space available. 
The recitation of Blockchain is only the venue in which these activities are conducted.  The function of determining space, as claimed, could be done by an individual looking to make a reservation. In addition, as claimed, the claims appear to the examiner as a method with which to automate the process of making said reservation. The additional element of blockchain does not integrate the abstract idea into a practical application. As claimed, any secure form of communication could be substituted for blockchain without changing the scope of the invention. 

Applicant alleges on page 12 of the remarks that ‘the numerous claim limitations would clearly integrate an alleged abstract idea (collecting data, analyzing the data, etc.) into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant’s claims allow for a real-world benefit through computing systems.’
Examiner acknowledges that applicant’s arguments but respectfully disagrees. The MPEP does not support that statement that the amount of limitations affect the eligibility of claims to overcome the 35 U.S.C. 101 rejection.
Applicant alleges on page 12 of the remarks that the Examiner did not properly apply the 2019 Revised Patent Eligibility Guidance concerning step 2B. Accordingly, Applicant submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.
Examiner acknowledges that applicant’s arguments but respectfully disagrees. Applicant here is merely asserting an assumption without providing evidence. Unfortunately, without more information, the Examiner cannot make a determination upon the merits of the applicant’s claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685